Citation Nr: 0121287	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asbestosis, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.

The Board notes that service connection for asbestosis was 
previously denied by the RO in decisions dated in May and 
August 1996.  The veteran was properly notified of such 
decisions but did not appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2000).  As such, the prior decisions 
became final.  38 U.S.C.A. § 7105(c) (2000).  The RO did not 
discuss the issue of whether new and material evidence had 
been submitted to reopen the claim in the course of the 
instant appeal.  However, the Board is required to consider 
the issue of finality prior to any consideration on the 
merits.  38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 
8 Vet. App. 1 (1995).  The Board has reframed the issue on 
appeal accordingly.  


FINDINGS OF FACT

1.  In a decision dated in August 1996, the RO denied service 
connection for asbestosis and properly notified the veteran 
of the decision; he did not appeal.

2.  The evidence submitted subsequent to the August 1996 
decision includes evidence which is neither cumulative nor 
redundant of the evidence previously of record, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for asbestosis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Factual Background

The veteran served in the United States Army from June 1956 
to June 1958.

The claims file reflects that in February 1996, attempts were 
made to obtain and/or reconstruct the veteran's service 
medical and personnel records through alternate sources.  The 
National Personnel Records Center verified the veteran's 
service period and advised that complete medical records 
could not be constructed

In April 1996, the veteran reported for a VA examination.  He 
reported possible exposure to asbestos while working in the 
Army from 1959 to 1961 (sic), indicating he was working in 
areas containing asbestos-covered pipes.  The veteran denied 
tobacco use.  Examination revealed no active malignancy and 
the examination report notes that X-rays and pulmonary 
function testing were normal.  The conclusion was no evidence 
of asbestosis at that time.  

In May 1996, the NPRC indicated more information was needed 
to perform a further search for relevant service records.  

In a decision dated in May 1996, the RO denied service 
connection for asbestosis and advised the veteran as to that 
determination by letter dated in May 1996.

In August 1996, the RO received a letter dated in August 1991 
from Dr. Rosati, which indicates that chest X-rays revealed 
small reticular and nodular opacities, accompanied by 
bilateral pleural thickening, left greater than right.  
Dr. Rosati also stated that such changes were often seen 
following asbestos exposure and were compatible with the 
diagnosis of asbestosis.

In a rating decision dated in August 1996, the RO denied 
service connection for asbestosis and notified the veteran by 
letter dated in August 1996.

In August 1997, the RO received a statement from the veteran, 
cited as a response to a March 1996 letter from the RO.  The 
veteran indicated he could have been exposed to asbestos 
while stationed at Fort Eustis, Virginia, and at Fort Story, 
Virginia, when he was working as a warehouseman loading ships 
and barges and working in the warehouse, clearing up the 
warehouses and thus being exposed to dust.  He indicated that 
from 1958 to 1996 he worked as a chief steward in the 
kitchen, cooking, typing menus, and preparing meals with the 
Merchant Marines.

In October 1997, the veteran presented for a VA examination.  
He reported exposure to asbestos while in the Army from 1956 
to 1958.  He also reported having smoked, but stated he 
stopped 25 to 30 years earlier.  The examiner noted the 
veteran was on Social Security Administration (SSA) 
disability.  Based on the clinical examination, the examiner 
believed the veteran possibly had restrictive airway disease 
or emphysema.  The diagnoses based upon an X-ray study that 
the examiner stated was apparently done in August 1991 were 
bilateral pleural scarring and bilateral reticular and 
nodular infiltrates.

The report of a VA X-ray examination in October 1997 
indicates that there had no been no interval change since the 
X-ray study in April 1996 except for the development of 
cardiomegaly and minimal pulmonary venous hypertension.

Pulmonary function tests by VA in January 1998 disclosed a 
restrictive defect. 

In January 1998, the RO also received private records from 
Dr. Scott, who concluded that the veteran's exposure history, 
symptoms and findings supported the probability that he had 
asbestos-related lung disease.  Dr. Scott's note includes 
recitation of the veteran's in-service and post-service 
exposure history.  

A statement dated in July 1999 from Alexander Drayton 
indicates that he served with the veteran and had knowledge 
of the presence of asbestos at Fort Story.  He related that 
you could see asbestos, "silting down from the ceiling" and 
that it was on all of the steam pipes.

Analysis

In an unappealed decision dated in August 1996, the RO denied 
service connection for asbestosis because no evidence of the 
disorder was found on the April 1996 VA X-ray study.  

The evidence received subsequent to the RO's August 1996 
decision includes the January 1998 statement of Dr. Scott, 
indicating that the veteran probably has asbestos-related 
lung disease.  The evidence added to the record also includes 
a statement from a person who served with the veteran and 
reportedly observed the presence of asbestos in the veteran's 
in-service work environment.  These statements are not 
cumulative or redundant of the evidence previously of record.  
Since they support the veteran's contention that he was 
exposed to asbestos in service and now has asbestosis, they 
are so significant that they must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, they are new and material, and the claim is 
reopened.


ORDER

New and material evidence having been presented, reopening of 
the claim of entitlement to service connection for asbestosis 
is granted.




REMAND

With respect to the veteran's reopened claim, the Board notes 
that in McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims of service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  However, VA has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  VA recognizes that:

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1). VA further recognizes that:

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to [asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease.  
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).

The Board also notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became effective.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board has determined that further development is required 
to comply with the VCAA.

In this regard the Board notes that the veteran has 
identified potential in-service exposure at Fort Story, as 
well as on a tank landing ship in Alaska.  He has identified 
working through the Seafarers union from 1959 to 1996, 
serving in the kitchen.  Although the RO has attempted to 
obtain the veteran's service records, it is unclear whether 
steps have been taken to verify the nature and extent of the 
veteran's in-service and post-service exposure to asbestos.

The Board also notes the veteran has reported that he is in 
receipt of SSA disability benefits.  The claims file does not 
contain SSA records or any decision by the SSA.  VA's duty to 
assist includes obtaining an SSA disability determination and 
supporting medical records pertinent to a VA claim.  Clarkson 
v. Brown, 4 Vet. App. 565, 567-68 (1993); see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) 

The Board finally notes that there appear to be other 
outstanding medical records pertinent to the veteran's claim 
and that no medical opinion addressing the probability of a 
causal relationship between service asbestos exposure and any 
current asbestosis has been obtained.   

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
asbestosis/respiratory complaints since 
service discharge.  The RO should then 
take all necessary steps to obtain copies 
of those records not already part of the 
claims folder.  In any case, the RO 
should ensure all pertinent VA treatment 
records are associated with the claims 
file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as the 
records upon which the decision was 
based.  A response, negative or positive, 
should be associated with the claims 
file.

4.  The RO should attempt to associate 
information relevant to the nature, 
extent and duration of the veteran's 
exposure to asbestos while on active duty 
and subsequent to service.  The RO should 
contact the relevant service department 
and the veteran's post-service employer, 
as well as other potential information 
sources.  Such efforts should be 
documented in the claims file.

5.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine whether the veteran currently 
has an asbestos-related lung disease and 
if so the etiology thereof.  The claims 
folder, to include a copy of this remand 
and any additionally received 
documentation, must be available to and 
reviewed by the examiner.  All indicated 
tests or studies should be completed, and 
the results reviewed by the examiner 
prior to the final opinion.  The report 
of a current X-ray must reflect the 
presence or absence of pleural plaques, 
and any other findings potentially 
related to asbestos exposure.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any currently present pulmonary 
disorder is etiologically related to the 
veteran's exposure to asbestos in 
service.  The complete rationale for all 
conclusions should be provided.

6.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

7.  The RO should then adjudicate on a de 
novo basis the veteran's reopened claim 
of entitlement to service connection for 
asbestosis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



